TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 13, 2013



                                     NO. 03-11-00416-CR


                                  Felix Sandoval, Appellant

                                               v.

                                 The State of Texas, Appellee




         APPEAL FROM THE 428TH DISTRICT COURT OF HAYS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
        REVERSED AND REMANDED -- OPINION BY CHIEF JUSTICE JONES




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was error in the trial court’s judgment of

conviction: IT IS ORDERED, ADJUDGED and DECREED by the Court that the trial court’s

judgment of conviction be reversed and the cause is remanded for further proceedings in

accordance with the opinion of this Court; and that this decision be certified below

for observance.